UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7282


OPHELIA DE’LONTA, f/k/a M. Stokes, f/k/a Michael A. Stokes,

                  Plaintiff - Appellant,

             v.

GENE    JOHNSON;    ROBIN    HULBERT;    ALVIN    BASKERVILLE;
E. BARKSDALE; MAGGIE NEAL; SUSAN CARSON; SHANDA W. DAWKINS;
MAJOR LEWIS; MAJOR ROWLETTE; DR. FISHER; D. KECK; DAWN
GOODE; CPT. ALLEN; EDDIE L. PEARSON, Warden; W. P. ROGERS,
Regional Director; G.K. WASHINGTON, Regional Director;
OFFICER    LEE,   Correctional    Officer;   OFFICER    MOSBY,
Correctional Officer; OFFICER WHITHEY, Correctional Officer;
OFFICER   COSBY,   Correctional    Officer;   OFFICER   BLUNT,
Correctional Officer; OFFICER FLEMING, Correctional Officer;
OFFICER GRAY, Correctional Officer,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Theresa C. Buchanan,
Magistrate Judge. (1:05-cv-01469-TCB)


Submitted:    February 26, 2009             Decided:   March 5, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ophelia De’Lonta, Appellant Pro Se. William W. Muse, Assistant
Attorney   General,   Richmond,   Virginia, Elizabeth   Martin
Muldowney,   RAWLS   &   MCNELIS,       PC,   Richmond,   Virginia,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                    2
PER CURIAM:

                  Ophelia      De’Lonta    appeals      the        magistrate       judge’s

stipulation of dismissal order. *               We have reviewed the record and

find        no    reversible     error.     Accordingly,           we    affirm    for   the

reasons          stated   by   the   magistrate   judge       in    her    order    denying

De’Lonta’s motion to dismiss settlement.                       De’Lonta v. Johnson,

No. 1:05-cv-01469-TCB (E.D. Va. filed July 2 & entered July 3,

2008).           We dispense with oral argument because the facts and

legal       contentions        are   adequately   presented         in    the     materials

before       the    court      and   argument   would   not        aid    the   decisional

process.

                                                                                   AFFIRMED




        *
      The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c) (2006).



                                            3